El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Besolviendo este caso, procedente de la Corte de Distrito de San Juan, dictó esta corte, el 23 de abril de 1928, una sen-tencia que dice:
“Examinados los autos y habiendo en consideración los alegatos y los informes de los abogados de ambas partes, por los motivos con-signados en la opinión que antecede, se revoca la resolución apelada que dictó la Corte de Distrito de San Juan el Io. de febrero de 1927, y se devuelve el caso a la dicha Corte de Distrito para que dicte sen-tencia condenando a Rafael Carrión Pacheco como sucesor del de-*448mandado Vicente Rodríguez Rivera por desacato, imponiéndole el ca'stigo que estimare justo, y decretando la expedición de un manda-miento ordenando a Carrión que proceda a demoler la edificación le-vantada en el solar No. 4 del ‘Carrion’s Court’ dentro del plazo razonable que se le fije, con los demás pronunciamientos que fueren procedentes e imposición de las costas a Carrión. Comuniqúese.”'
Rafael .Carrión, por medio de su abogado,. solicitó la re-consideración de dicha sentencia, j la corte, el 31 de mayo de 1928, íesolvió lo que sigue:
“A la moción presentada por Rafael’ Carrión, para reconsiderar y anular la sentencia de esta corte de abril 23, 1928, no lia lugar en cuanto a la conclusión a que llegara este Tribunal en lo que hace re-ferencia a la petición de un auto de injunction perentorio en ejecu-ción de la sentencia previamente dictada en el litigio. En cuanto a la cuestión de desacato y en cuanto a si esta corte debe dictar la sentencia que debió haber dictado la Corte de Distrito, se reconsidera la dicha sentencia de abril 23, 1928, y sobre tales extremo's se señala una nueva vista que. tendrá lugar el día 11 de junio de 1928, a las 2 p.m.”
Celebrada la nueva vista acordada, la corte, en julio 2G, 1928, dictó la siguiente sentencia:
“Reconsiderada como fue la sentencia dictada por esta- Corte el 23 de abril último, examinado el caso de nuevo, por los motivos con-signados en la opinión emitida el dicho día 23 de abril de 1928, y en la, que antecede, la Corte se abstiene de intervenir en lo que al desa-cato se refiere y revoca la resolución recurrida en cuanto negó la ex-pedición del auto de injunction solicitado y en su lugar, procediendo a dictar la resolución que debió haber dictado la Corte de Distrito, decide que se expida por el Secretario de la dicha Corte de Distrito un mandamiento de injunction perentorio en la forma ordinaria y en ejecución de la sentencia dictada en el pleito seguido en la Corte de Distrito de San Juan por Charles E. Lawton contra Vicente Ro-dríguez Rivera, sobre injunction, dirigido contra Rafael Carrión para que de'struya dentro- del término de noventa días contado a par-tir del en que esta sentencia sea recibida en la Corte de Distrito, la edificación levantada en el solar No. 4 del Carrion’s Court, comprado por Carrión al demandado Rodríguez el 9 de febrero de 1925, según contrato hecho constar posteriormente en escritura pública otorgada el 30 de octubre de 1926. Comuniqúese.”
*449La anterior sentencia se basó en nna opinión que termina así:
“Dada la naturaleza de éste, creimos que era mejor la fórmula adoptada. Eliminada la cuestión de desacato, 'se cumplirá a la le-tra el precepto y se procederá a dictar la resolución que debió baber dictado la Corte de Distrito, fijándose el término de noventa días • contado a partir del en que la sentencia de esta corte se reciba en la de distrito, para la demolición de lo edificado en contravención de la sentencia, con imposición de las costa's a Carrión.”
No conforme Carrión apeló para ante la Corte de Cir-cuito y este tribunal confirmó la sentencia recurrida.
Al presentar su memorándum en la corte de distrito, la parte victoriosa actuó sobre la base de una concesión de cos-tas a su favor y en el curso del procedimiento advirtió que la sentencia de julio 26, 1928, no contenía un pronunciamiento expreso sobre costas.
La dicha parte victoriosa presentó entonces una moción, a este tribunal pidiendo que se corrigiera la omisión y se-ajustara la sentencia a la opinión en que se funda. La parte-contraria se opuso, alegando que esta corte carece de juris-dicción para modificar o corregir su sentencia después de vencido el término en que fué dictada y de haber sido ape-lada y confirmada en los mismos términos en que se dictó y registró por la Corte de Circuito, y porque modificar ahora dicha sentencia incluyendo costas y honorarios de abogado, la privaría de su derecho a que dicho pronunciamiento fuese revisado en apelación por la Corte de Circuito.
Ambas partes fueron oídas ampliamente. La deman-dante archivó además un memorandum en apoyo de su con-tención.
A nuestro juicio no hay duda alguna sobre que la inten-ción de esta corte fué imponer las costas a Carrión. Así ex-presamente se ordenó en la sentencia de abril 23, 1928, que se ajusta en un todo a la opinión que la sirve de base.
Esa sentencia fué reconsiderada sólo en cuanto a la cues-tión de desacato y a la de si debía dictarse por esta Corte *450Suprema la sentencia que debió dictar la corte de distrito. Expresamente se dejó en pie en cnanto a la expedición del auto de injunction, sin que nada expresamente se dijera so-bre el pronunciamiento de costas.
Oídas las partes sobre los extremos indicados, la corte, por la opinión unánime de todos sus jueces, ordenó que se dictara la resolución que debió baber dictado la corte de dis-trito, “con imposición de las costas a Carrión,” pero al die>-tarse dicha resolución, se omitió el pronunciamiento de cos-tas.
Nadie lo advirtió. Se apeló el caso y la sentencia fué confirmada.
¿Podemos abora corregir la sentencia en el sentido de ajustarla a la opinión en que se basa y de modo que exprese el verdadero juicio de la corte?
Hemos tenido dudas con respecto a nuestro poder. Sin embargo, la jurisprudencia que a continuación citamos y lo claro de los becbos tales como surgen de los autos mismos, nos llevan finalmente a decidirnos por la existencia del poder y por su aplicación en pro del restablecimiento de la verdad.
La jurisprudencia es como sigue:
“El poder de la corte para corregir el registro de una sentencia en forma tal que exprese de manera correcta la sentencia dictada por la corte, puede ser ejercido bien antes o después de haberse fallado definitivamente una apelación, siempre que, desde luego, la enmienda no afecte lo's derechos substanciales del demandado, sino que consiste en la rectificación de un error de copia (clerical) que aparece de la faz de los autos. ’ ’ Boust v. Superior Court, 162 Cal. 343, 345.
“En lo relativo a la facultad de enmendar, se hace distinción en-tre los actos de la corte y los del secretario, y si bien esa facultad no se extiende a la corrección de errores de la corte al dictar sentencia, sin embargo, 'si la corte dicta sentencia desde los' estrados, y todo lo que queda por hacer es la realización del deber del secretario de co-piar la sentencia o registrarla, o am,bas cosas, el acto judicial es com-pleto ; y si se comete error al registrarla, de suerte que la sentencia registrada no e'stá de acuerdo con la ordenada, ese error puede ser co-rregido en un término posterior de la corte, aun cuando no se pueda *451enmendar la sentencia misma después de haber expirado el término de la corte en que fué dictada. La teoría de esta regla es que la ac-tuación de la corte no puede ser alterada por haber dejado un mero empleado de'cumjplir con su deber, y una parte tiene derecho a que los autos demuestren lo que la corte hizo en su ca'so. 'De suerte que si bien una corte generalmente carece de facultad para alterar o en-mendar sus sentencias finales después de haber expirado el término en que fueron dictadas, sin embargo, después de transcurrido el tér-mino la corte puede efectuar enmiendas en el libro de sentencias a fin de corregir errores de copia, equivocaciones, u.omisiones del se-cretario o de cualquier otro funcionario de la corte, inadvertencias de los abogados, o subsanar defectos u omisiones en los autos. Esta fa-cultad de la corte para corregir errores de copia en los registros de sentencias prevalece aun en aquellos casos en que tanto el secretario que comete las equivocaciones como la corte que la's corrige son una y la misma persona. Sin embargo, la facultad de corregir equivoca-ciones mediante enmiendas de la sentencia es una que debe ejercerse con gran cuidado y cautela y solamente a virtud de prueba clara y satisfactoria, porque cuando se practican asientos en el curso de los procedimientos de una corte, se presume que se han llevado a cabo después de cuidadosa consideración, y que son correctos.” 15 R.C.L. 679, 'sección 130.
“En el ejercicio de la facultad de corregir equivocaciones, las cor-tes han aprobado enmiendas de sentencias hasta después de tres años o aun después de doce años de registradas, pero se ha resuelto que un mero fragmento escrito hallado entre los papeles de una causa des-pués del transcurso de quince años no puede ser establecido mediante prueba oral como la ’sentencia final o decreto de la corte. En un caso adecuado puede concederse permiso para enmendar una sentencia aun después de haberse efectuado una venta en pública subasta en ejecución de tal sentencia, especialmente cuando la justicia del caso exige tal enmienda. Dentro del límite de tiempo concedido por la ley una sentencia puede ínterin se resuelve una apelación contra la mi'sma, ser enmendada por la corte que la dictó si las circunstancias son tales que la enmienda está justificada, siempre que no se haya apelado. En tal caso un apelante no puede insistir en que se corri-jan los errores de copia en la sentencia por la corté superior más bien que por la Sentenciadora, aunque la enmienda hecha por la corte sentenciadora le prive de los motivos que tenía para apelar.
“Una sentencia puede ser enmendada nunc pro tune después de transcurrido el término, cuando los autos revelan que la sentencia tal *452como ba sido enmendada hubiese sido dictada desde el primer mo-mento, a no 'ser por la inadvertencia de la corte o el error u omisión del secretario. Por lo general se conceden enmiendas nunc pro tune sólo cuando se puede enmendar una resolución o sentencia por algo que aparezca en los autos y al igual que en el caso de una enmienda ordinaria de una sentencia, la facultad de ia corte para enmendar sus sentencias nunc pro tunc no se extiende a modificar la sentencia subs-tantiva previamente dictada o que se tuvo la intención de dictar. Por ejemplo, si los autos de una corte dejan de demostrar que ésta ha adquirido jurisdicción sobre la persona del acusado, la corte no puede en un término posterior entrar a discutir la cuestión de juris-dicción 'sobre dicho acusado y mediante una resolución nunc pro tune hacer que los autos especifiquen que tal discusión se llevó a cabo du-rante el término en que se dictó la sentencia final. Por otra parte una sentencia puede ser enmendada nunc pro tune en un término posterior a fin de demostrar que se dejó sin efecto una sentencia de non suit al pagarse las costas, cuando en el registro de sentencias apa-rece un asiento hécho de puño y letra del juez sentenciador al efecto de que se ha dictado una sentencia de non suit y se deja sin efecto por haberse pagado las costas. Procede la enmienda nunc pro tune de una sentencia de la cual no se ha expedido mandamiento de eje-cución dentro de un año, pero será necesario un auto de scire facias para que el demandante tenga derecho a ejecutarla. Cuando una corte enmienda sus autos nunc pro tune el secretario debe enmendar1 sus ásientos a fin de ajustarlos a las enmiendas.” 15 R.C.L. 681 y 682, secciones 132 y 133.
Es cierto que la sentencia fué apelada, pero es cierto también que fué confirmada y que ahora se encuentra tal como la dictó esta corte, robustecida, además; por el criterio de la corte de apelación. A dicha corte no sólo fué la sen-tencia; fué también la opinión en que se funda.
En cuanto a que Carrión no suscitó la cuestión de costas entre los errores que asignó y se le priva ahora del derecho de discutir el pronunciamiento en apelación, más bien es un argumento de apariencia de injusticia, que de verdadera in-justicia si se examinan los términos de la opinión de la Corte de Circuito al confirmar la de esta corte, pero creemos que debe quedar abierto el derecho que pueda asistirle a virtud de la corrección. No debe olvidarse que la parte apelante *453había obtenido una sentencia a su favor, con costas, y que fue a virtud de la gestión de Carrión que la corte intervino y reconsideró en parte dicha sentencia.

Debe corregirse, pues, la sentencia, agregándole las pala-bras omitidas y que constan en la opinión, a saber: “con imposición de las costas a Carrión,” sin perjuicio del dere-cho que pueda asistir a éste a virtud de la corrección.